DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a communication security system, classified in A61N1/37254.
II. Claims 25-36, drawn to a communication method, classified in A61N1/37211.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus not requiring the near field communication to be first established before enabling the far field communication, but having each communication system being enabled independently of the other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groups are searched in different areas and/or are recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Eric Buss on 2/25/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 9 and 11, “implanted” is vague as apparatus claims cannot claim connection to the human body.  It is suggested to use “implantable”.  Similarly, the claims and dependent claims should change “implanted” to “implantable”.
In claim 1, in the last paragraph, “…is enabled by first establishing…” is vague and sounds more like a method step than a structural limitation and it is unclear if the system is performing these functions.  It is suggested to state an element to perform these functions.
	In claim 2, it is unclear how making the external device a “charger” provides any further structure as the claim does not contain any structure to charging and only contains the two communication devices from claim 1.
	In claim 9, the claim is vague and incomplete since it is unclear if there is an element to perform these functions.  In addition, in line 5, “may be” is vague since if it may be enabled, it also may not be enabled.	
	In claim 13, it is unclear how a microphone comprises the external wireless communication device and performs telemetry.  It is suggested to state “further comprises”.
	In claim 23, “based on audio generated” is vague and makes the claim incomplete for omitting an element to generate audio in order for the signal to be “based on” the generated audio.  It is suggested to first state an element to generate the audio.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 11, 12, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Meskens (2017/0161449).  Meskens discloses a cochlear electrode, stimulator, and signal processor (e.g. figure 4, etc.) that necessarily has a transfer function since the device is programmed to operate on its own and to also be controlled/programmed with the external device which would change the transfer function (e.g. paras. 25, 38, 39, etc.), where the stimulator has a rechargeable battery and closely coupled coil telemetry and non-closely coupled Bluetooth telemetry (e.g. figure 4, etc.).  Meskens also discloses an external device (e.g. combination of elements 106 and 108, etc.—note the claims do not state the external device is one complete unit) that uses the closely coupled connection/induction protocol to communicate wirelessly with the IMD to enable the non-closely coupled wireless telemetry with the IMD (e.g. figures 5, 6, paras. 51-56, etc.), where the external device is a smartphone and charger and has a microphone (e.g. paras. 33, 23, 36, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (2018/0028827) in view of Meskens (2017/0161449).  Schilling discloses the use of his device with any IMD (e.g. para. 78, etc.) where the IMD has a close first inductive coil/protocol (e.g. para. 42, etc.) and a second further wireless protocol/Bluetooth (e.g. figures 2, 4, paras. 41, 45, etc.) to communicate with an external device having a first close wireless telemetry protocol and a second further wireless telemetry protocol (e.g. figures 2, 5, element 116, etc.) that causes the first close protocol between external and internal devices to communicate before enabling the second further wireless protocol for programming the IMD (e.g. figures 2, 3, 6-10, etc.) where the external device can continually reconnect using the second protocol after initially enabled (e.g. para. 123, etc.), be multiple external devices to communicate through the second protocol (e.g. para. 70, etc.), and be used to program and command therapy from the implanted device (e.g. para. 39, etc.; and necessarily change the IMDs transfer function) where the external device is a charger or smartphone/tablet (e.g. paras. 42, 33, 46, etc.) and would necessarily charge a power source in the IMD since it is a charger.  Schilling does not specifically state the IMD is a cochlear stimulator having a cochlear electrode, stimulator, and signal processor being programmed with a transfer function to deliver the stimulation and allow programming of the transfer function from the external device, where the external device has a microphone.  Meskens discloses a cochlear electrode, stimulator, and signal processor (e.g. figure 4, etc.) that necessarily has a transfer function since the device is programmed to operate on its own and to also be controlled/programmed with the external device which would change the transfer function (e.g. paras. 25, 38, 39, etc.), where the stimulator has a rechargeable battery and closely coupled coil telemetry and non-closely coupled Bluetooth telemetry (e.g. figure 4, etc.) and the external device has a microphone, to provide an IMD that allows the patient to hear, be programmed externally, allows the battery to be charged to allow for continuous use, and for the external device to pick up sounds for programming the IMD.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Shilling, with the IMD is a cochlear stimulator having a cochlear electrode, stimulator, and signal processor being programmed with a transfer function to deliver the stimulation and allow programming of the transfer function from the external device, where the external device has a microphone, as taught by Meskens, since it would provide the predictable results of allowing the patient to hear, the device to be programmed externally, allowing the battery to be charged to allow for continuous use, and for the external device to pick up sounds for programming the IMD.
Claims 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (2018/0028827) in view of Meskens (i.e. “modified Schilling”) and further in view of Dittberner et al (EP 2884766).  Modified Schilling discloses the claimed invention except for the external device microphone to pick up audio signals/background noise signals to program/adjust the hearing system/transfer function, and further the external device using GPS/internet location data to change the transfer function or implement predetermined settings.  Dittberner teaches the use of a smart phone having a microphone and using GPS/internet wifi location data (e.g. paras. 112, 116, 118, 130, etc.) to provide predetermined settings and program/adjust/change the transfer function of the hearing device to allow the audio/speech to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient.  Note that Dittberner does pick up audio/music, and therefore would pick up audio such as from a phone, alarm, or media audio. It would have been obvious to one having ordinary skill in the art at the time the invention/before it was effectively filed to have modified the system and method as taught by modified Schilling, with the use of a smart phone having a microphone and GPS/internet wifi location data to program/adjust/change the transfer function of the hearing device to allow the audio to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient, as taught by Dittberner, since it would provide the predictable results of providing an improved automatic selection and adjustment of hearing in response to the sound environment and geographical position to allow the patient to hear better and reduce noise.  In regards to claims 15-18, Dittberner discloses that the audio signals received are related to speech and background noise, and that the audio is processed to get rid of the background noise to better hear the speech (e.g. paras. 3, 8, 66, etc.) but does not disclose the specific frequencies to attenuate, such as below 200 Hz, and frequencies to emphasize, such as 200Hz-20kHz or 300Hz-8kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Schilling in view of Dittberner, with specific frequencies to attenuate, such as below 200 Hz, and to emphasize, such as 200Hz-20kHz or 300Hz-8kHz, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of attenuating background noise and emphasizing frequencies that are in the normal audible spectrum to allow the patient to better hear speech and remove noise that would mask the speech.
Claims 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens and further in view of Dittberner et al (EP 2884766).  Meskens discloses the claimed invention except for the external device microphone to pick up audio signals/background noise signals to program/adjust the hearing system/transfer function, and further the external device using GPS/internet location data to change the transfer function or implement predetermined settings.  Dittberner teaches the use of a smart phone having a microphone and using GPS/internet wifi location data (e.g. paras. 112, 116, 118, 130, etc.) to provide predetermined settings and program/adjust/change the transfer function of the hearing device to allow the audio/speech to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient.  Note that Dittberner does pick up audio/music, and therefore would pick up audio such as from a phone, alarm, or media audio. It would have been obvious to one having ordinary skill in the art at the time the invention/before it was effectively filed to have modified the system and method as taught by Meskens, with the use of a smart phone having a microphone and GPS/internet wifi location data to program/adjust/change the transfer function of the hearing device to allow the audio to be better heard by the patient, reduce background noise, and to adjust the hearing based on a particular location of the patient, as taught by Dittberner, since it would provide the predictable results of providing an improved automatic selection and adjustment of hearing in response to the sound environment and geographical position to allow the patient to hear better and reduce noise.  In regards to claims 15-18, Dittberner discloses that the audio signals received are related to speech and background noise, and that the audio is processed to get rid of the background noise to better hear the speech (e.g. paras. 3, 8, 66, etc.) but does not disclose the specific frequencies to attenuate, such as below 200 Hz, and frequencies to emphasize, such as 200Hz-20kHz or 300Hz-8kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Meskens in view of Dittberner, with specific frequencies to attenuate, such as below 200 Hz, and to emphasize, such as 200Hz-20kHz or 300Hz-8kHz, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of attenuating background noise and emphasizing frequencies that are in the normal audible spectrum to allow the patient to better hear speech and remove noise that would mask the speech.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/12/22